DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 72.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 74.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

In pargraph 29, the brake sensor or switch is indicated as element 72.  However, it appears that the element is indicated in the drawings as element 74.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “a plunger assembly”, “a bore”, “a piston”, “a pressure chamber”, “an electrically operated linear actuator”.  These limitations are previously recited in claim 8 from which claim 9 depends.  Therefore the claim is unclear and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huh et al. (US 2016/0244034).
Re claim 1, Huh et al. disclose a method of controlling the fluid pressure at wheel brakes of a brake system, the method comprising: (a) providing a brake system capable of delivering fluid pressure to the wheel brakes during an autonomous braking event, and wherein the brake system includes a brake pedal and sensor for sensing a driver's braking intent when applying force to the brake pedal; (b) controlling the fluid pressure at the wheel brakes at a predetermined pressure during an autonomous braking event, wherein the sensor detects no depression of the brake pedal (S110); (c) cancelling the autonomous braking event when the sensor detects depression of the brake pedal (S120); and (d) subsequently to step (c), the brake system enters into a handoff procedure to maintain the predetermined pressure at the wheel brakes after the sensor 

Re claim 2, Huh et al. disclose wherein subsequently to step (c), cancelling step (d) and increasing the pressure at the wheel brakes if the sensor detects a driver requested pressure that is greater than the predetermined pressure (S150).

Re claim 3, Huh et al. disclose wherein subsequently to step (d), the handoff procedure releases pressure at the wheel brakes when the sensor detects the driver's intention of releasing pressure to the wheel brakes by detecting a releasing motion of the brake pedal (S150).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huh et al. as applied above in view of Yang (US 2017/0166176).
Re claim 8, Huh et al. does not teach wherein the brake system includes a plunger assembly having a housing defining a bore therein, wherein the plunger assembly includes a piston slidably disposed in the bore for pressurizing fluid within a pressure chamber when the piston is moved in a first direction, and wherein the plunger assembly further includes an electrically operated linear actuator for moving the piston within the bore.
Yang teaches wherein the brake system includes a plunger assembly (40) having a housing defining a bore therein, wherein the plunger assembly includes a piston (43) slidably disposed in the bore for pressurizing fluid within a pressure chamber (44a) when the piston is moved in a first direction, and wherein the plunger assembly further includes an electrically operated linear actuator (41) for moving the piston within the bore.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the plunger assembly of Yang in the brake system of Huh et al. in order to provide a means for controlling pressure.

Re claim 9, Yang teaches a brake pedal unit (21) including a housing defining a bore therein, wherein the brake pedal unit further includes a first piston slidably disposed therein such that movement of the first piston pressurizes a first pressure chamber, and wherein the brake pedal unit further includes a second piston slidably disposed therein such that movement of the second piston pressurizes a second .

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mackenzie, Ichikawa et al., Kim, Kanoh, Yu et al., Watanabe and Zhang et al. teach similar methods of controlling fluid pressure at wheel brakes of a brake system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657